Exhibit MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the report on Form 10-Kof Dragon’s Lair Holdings, Inc. (A Development Stage Company), of our report dated March 25, 2009 on our audit of the financial statements of Dragon’s Lair Holdings, Inc. (A Development Stage Company) as of December 31, 2008 and December 31, 2007, and the related consolidated statements of operations, shareholders’ equity and cash flows for the year ended December 31, 2008, from inception on October 4, 2007 through
